22 F.3d 1184
62 USLW 2672, 24 Envtl. L. Rep. 20,808
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SIERRA CLUB,Alabama Power Company, et al., Appellants,v.Carol M. BROWNER, Administrator, United States EnvironmentalProtection Agency;  Federico F. Pena, Secretary,United States Department of Transportation.
No. 93-5245.
United States Court of Appeals, District of Columbia Circuit.
April 4, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's memorandum order, filed June 17, 1993, be vacated and the case remanded.  On remand, the appellants shall be allowed to intervene by right only with respect to the issue of the rulemaking schedule imposed and any modifications thereto.  See Fed.R.Civ.P. 24(a)(2);   see also NRDC v. Costle, 561 F.2d 904 (D.C.Cir.1977).  To the extent that appellants have sought intervention with respect to other matters, the appeal is denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.